department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number employer_identification_number legend supporting fund b area z x i l u u o w b u w n u o w dear we have considered your ruling_request dated date and as amended on date concerning the federal income and excise_tax consequences under certain sections of the internal_revenue_code code facts you have been recognized as an organization exempt from federal_income_tax under sec_501 of the code and are classified as other than a private_foundation pursuant to sec_509 and sec_170 you were established to provide vital care to the residents of area z your charitable activities have included providing social work and related_services to clients of all ages and backgrounds job placement and career counseling outpatient support for those struggling with substance abuse geriatric care to the elderly and frail and other forms of community- building and sustaining assistance too many segments of the population the supporting fund was created in year and funded with assets previously held by you ina donor_advised_fund the supporting fund is recognized as exempt from federal_income_tax under sec_501 of the code and is classified as a sec_509 type supporting_organization by virtue of its relationship with you you are the sole public member of the supporting fund the supporting fund was formed as a means to continuously support the efforts of and work together with you in providing humanitarian educational and cultural services and programs since that time the supporting fund has provided significant financial support to you and also engaged directly in funding local and international programs consistent with your overall goals you appoint a majority of the seven supporting fund directors serving at any given time all actions and activities of the supporting fund are decided by at least a majority vote of the supporting fund’s board_of directors the supporting fund wishes to forgo its status as a public charity and supporting_organization to become a private_foundation as described in sec_509 of the code following this proposed conversion from supporting_organization status to private_foundation_status the supporting fund will no longer be required to support you the conversion will be accomplished through a series of interrelated steps you and the supporting fund entered into a written_agreement ‘ agreement in year pursuant to which the supporting fund pledged to make the following payments e e e e adollar_figure x payment to your capital campaign payable by the end of calendar_year adollar_figure x payment to the capital campaign payable within thirty days following the effective date of the conversion adollar_figure x payment to the capital campaign payable over a three year period following the effective date to be completed on or before november of year and fifteen annual payments of dollar_figure first calendar_year following the effective date x each to your annual campaign commencing with the pursuant to the terms of the agreement the supporting fund is thus scheduled to make a series of payments to you that in aggregate exceed of the supporting fund’s total assets the grants made by the supporting fund to you will not be designated or used for lobbying influencing the outcome of elections for grants to individuals or for non-charitable purposes in consideration of these payments you have agreed to relinquish your rights as the public member of the supporting fund under amended articles of incorporation the supporting fund will no longer be organized as a membership_organization and you will retain no rights to appoint any directors of the supporting fund the supporting fund’s corporate purposes will reflect an expanded charitable mission and contain no requirement that the supporting fund support you all current supporting fund directors previously appointed by you will resign and only members of the b will serve as directors of the supporting fund the supporting fund will likewise adopt amended and restated bylaws that will govern its operations consistent with its changed organizational structure as a condition of the agreement in addition to this private_letter_ruling request the supporting fund has also requested and obtained written approval of the conversion from the attorney_general of its state of incorporation the supporting fund does not wish to terminate its private_foundation_status in tandem with its grants to you and has not indicated any contrary intent to the secretary x grant already paid no additional payments by the with the exception of the initial dollar_figure supporting fund to you as mandated in the agreement will occur prior to the effective date the agreement defines the effective date as the later to occur of i the date on which both the attorney_general of the state of incorporation and the internal_revenue_service approve the conversion or ii the date upon which the supporting fund files the amended articles with appropriate state office steps have been completed in this manner the conversion will not become effective until all related you have represented that the conversion will benefit the supporting fund by allowing it to support a wider range of charitable causes and may reduce certain regulatory burdens the conversion will benefit you by providing dollar_figure x in guaranteed payments and by generating very large matching_contribution commitments from an unrelated charity moreover you will still be able to apply to the supporting fund for discretionary grants rulings requested you have requested the following rulings the conversion and the transactions described herein do not negatively affect your exempt status under sec_501 of the code or your public charity status under sec_509 and sec_170 the conversion and the transactions described herein will not give rise to excise_taxes under sec_4958 of the code to you or any of your directors officers or employees who were involved in the planning or the execution of the conversion of the supporting fund to a private_foundation law sec_170 of the code provides that the term charitable_contribution means contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or other exempt purposes described within the section sec_4958 of the code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction sec_4958 of the code provides that if a tax is imposed by sec_4958 of the code and there is knowing participation in the excess_benefit_transaction by an organization_manager there shal be imposed on such manager an excise_tax equal to percent of the excess_benefit unless such participation is not willful and is due to reasonable_cause sec_4958 of the code provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second tier tax’ sec_4958 of the code in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 of the code defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction such term shall not include a private_foundation as defined in sec_509 sec_4958 of the code defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a 35-percent_controlled_entity sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_53_4958-1 of the foundation and similar excise_taxes regulations foundation regulations provides that except as otherwise provided an excess_benefit_transaction occurs on the date on which the disqualified_person receives the economic benefit for federal_income_tax purposes section a of the foundation regulations defines a disqualified_person as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any time during the five-year period ending on the date of the transaction section d of the foundation regulations provides that a person is deemed not to be in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization if the organization is described in sec_501 of the code and exempt form tax under sec_501 sec_53_4958-4 of the foundation regulations provides that an excess_benefit_transaction is any transaction in which an economic benefit is provided by an applicable tax- exempt_organization directly or indirectly to any disqualified_person to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities it controls are taken into account analysis the information you submitted indicates that following the conversion you will continue pursuing your historic charitable mission of helping those in need and preserving and enhancing life in both in your local community and around the world therefore you will continue to be organized and operated exclusively for charitable purposes within the meaning of sec_1_501_c_3_-1 of the regulations xin guaranteed payments from in addition the fact that you have chosen to accept dollar_figure supporting fund with a resulting increase in matching_contributions and an opportunity to receive discretionary contributions from supporting fund in the future in return for giving up contro of supporting fund is a reasonable means of achieving your charitable purposes the agreement will not confer any impermissible economic benefit on any insiders or private individuals rather you will be able to continue using your assets in furtherance of charitable purposes purposes within the meaning of sec_1_501_c_3_-1 of the regulations any money conveyed by the supporting fund to you pursuant to the terms of the conversion will be utilized exclusively for the charitable purposes underlying your tax-exempt status after the conversion you will continue to operate exclusively for charitable under sec_4958 of the code and sec_53_4958-4 of the foundation regulations an excess_benefit_transaction occurs when a charity provides an economic benefit directly or indirectly to or for_the_use_of any disqualified_person if the value of the benefit exceeds the value of the consideration received by the charity you have been recognized as an organization exempt from federal_income_tax under sec_501 and described in sec_501 as such you are not a disqualified_person within the meaning of sec_53 a and d the conversion does not involve the transfer of funds to a disqualified_person therefore the conversion will not give rise to any excise_tax liability under sec_4958 rulings based on the information submitted we rule as follows the conversion and the transactions described herein do not negatively affect your exempt status under sec_501 of the code or your public charity status under sec_509 or sec_170 provided that you continue to meet the public support requirement the conversion and the transactions described herein will not give rise to excise_taxes under sec_4958 of the code to you or any of your directors officers or employees who were involved in the planning or the execution of the conversion of the supporting fund to a private_foundation this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
